    Case 19-10286        Doc 80      Filed 10/03/19 Entered 10/03/19 19:09:14                  Desc Main
                                      Document     Page 1 of 15



                         UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  Charlotte Division


    IN RE:

    SMOKY MOUNTAIN COUNTY CLUB                           Chapter 11
    PROPERTY OWNERS’ ASSOCIATION,
    INC.                                                 Case No. 19-10286

         Debtor.1

          SECOND APPLICATION OF DUNGAN KILBOURNE & STAHL, P.A.
    FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
             FOR THE PERIOD FROM JULY 26, 2019 - AUGUST 25, 2019

Name of Applicant:       Dungan Kilbourne & Stahl, P.A.

Authorized to Provide Professional
Services to:         Smoky Mountain Country Club Property Owners Association, Inc.

Date of Retention:       August 9, 2019 (effective July 26, 2019) [Docket No. 34]

Compensation and reimbursement is sought from August 25, 2019 through September 25, 2019.
Dungan Kilbourne & Stahl, P.A. has not yet received any payments for services rendered or
expenses incurred during this period.

Amount of compensation sought as actual, reasonable, and necessary:                           $22,095.00
Amount of expense reimbursement sought as actual, reasonable, and necessary:                  $ 1,151.80

This is a:         __XXX_____ monthly              ____ interim        _______ final application

        Date Filed              Period Covered                Requested                   Approved
                                                         Fees      Expenses          Fees      Expenses

             N/A




1
      1 Debtor is the following entity (the last four digits of its employer identification number follow in
parentheses): Smoky Mountain Country Club Property Owners’ Association, Inc., (1897). The Debtor’s address is
2602 Hendersonville Road, Arden, NC, 28704.
  Case 19-10286       Doc 80    Filed 10/03/19 Entered 10/03/19 19:09:14            Desc Main
                                 Document     Page 2 of 15



                        UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte Division


 IN RE:

 SMOKY MOUNTAIN COUNTRY CLUB                      Chapter 11
 PROPERTY OWNERS’ ASSOCIATION,
 INC.                                             Case No. 19-10286

        Debtor.

   SECOND INTERIM APPLICATION OF DUNGAN KILBOURNE & STAHL, P.A.
 FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
   FOR THE PERIOD FROM AUGUST 25, 2019 THROUGH SEPTEMBER 25, 2019

       Pursuant to sections 330 and 331 under title 11 of the United States Code, 11 U.S.C. §§

101 et seq. (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Dungan Kilbourne & Stahl, P.A. (“DKS”) hereby requests that this

Court award it reasonable compensation for professional services rendered as counsel to the above-

captioned debtor (the “Debtor”) in the amount of $22,095.00, together with reimbursement for

actual and necessary expenses incurred in the amount of $1,151.80 for the period commencing

August 25, 2019 through September 25, 2019 (the “Fee Period”). In support of this application

(the “Application”), DKS respectfully represents, and states as follows:

                                       BACKGROUND

       1.      DKS was retained to represent the Debtor as its counsel in connection with this

chapter 11 case pursuant to an Order entered by this Court on August 9, 2019 [Doc. 34]. The

Order authorized DKS to be compensated on an hourly basis and to be reimbursed for actual and

out-of-pocket expenses.
  Case 19-10286         Doc 80     Filed 10/03/19 Entered 10/03/19 19:09:14           Desc Main
                                    Document     Page 3 of 15



                                 COMPENSATION TO BE PAID

        2.       All services for which DKS requests compensation were performed for or on behalf

of the Debtor.

        3.       Attached hereto as Exhibit A is a detailed statement of fees incurred during the Fee

Period, showing the amount of $22,095.00 due for compensation for the various services rendered.

                                        DISBURSEMENTS

        4.       DKS has incurred out-of-pocket disbursements during the Fee Period in the amount

of $1,151.80 which are listed on Exhibit A hereto.

                                  VALUATION OF SERVICES

        5.       The nature of the work performed and the cost of these services performed by DKS

is fully set forth in the attached Exhibit A. The rates charged by DKS’s professionals are the

normal hourly rates charged by DKS for work of this character. DKS respectfully submits the

reasonable value of the services rendered by DKS to the Debtor during the Fee Period equals or

exceeds the fees charged by DKS.

        6.       In accordance with the factors enumerated in 11 U.S.C. § 330, the amount requested

is fair and reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature

and extent of the services rendered, (d) the value of such services, and (e) the costs of comparable

services other than in a case under this title.

                                                  NOTICE

        7.       Notice of this Application has been given to (a) the Bankruptcy Administrator for

the Western District of North Carolina, (b) the Debtor’s 20 largest unsecured creditors, and (c)

those parties requesting notice pursuant to Bankruptcy Rule 2002.
  Case 19-10286       Doc 80    Filed 10/03/19 Entered 10/03/19 19:09:14            Desc Main
                                 Document     Page 4 of 15



       WHEREFORE, DKS requests that allowance be made in the sum of $22,095 as

compensation for necessary professional services rendered to the Debtor during the Fee Period,

and the sum of $1,151.80 for reimbursement of actual, necessary costs and expenses incurred

during that period, and further requests such other and further relief as this Court may deem just

and proper.

Dated: October 3, 2019



                                             DUNGAN, KILBOURNE & STAHL, P.A.

                                             By:    /s/ James W Kilbourne, Jr.
                                                    James W Kilbourne, Jr.
                                                    N.C. State Bar No. 24354
                                                    20 Town Mountain Rd Suite 100
                                                    Asheville, NC 28801
                                                    (828) 254-4778

                                             Special corporate and litigation counsel to the
                                             Debtor
Case 19-10286   Doc 80   Filed 10/03/19 Entered 10/03/19 19:09:14   Desc Main
                          Document     Page 5 of 15




                               Exhibit A
      Case 19-10286        Doc 80      Filed 10/03/19 Entered 10/03/19 19:09:14              Desc Main
                                        Document     Page 6 of 15




20 Town Mountain Road, Suite 100                                                                      INVOICE
Asheville, NC 28801
828-254-4778                                                                                        Invoice # 21450
                                                                                                   Date: 09/30/2019



Smoky Mountain Country Club POA
Gordon Moore, Pro Management
C/O Pro Management NC, LLC
PO Box 1309
Whittier, NC 28789


SMOKY MOUNTAIN COUNTRY CLUB POA./Post Bankruptcy work (leave
granted 8/9/2019; Doc 34)-01749
Post Bankruptcy work (leave granted 8/9/2019; Doc 34)

   Type       Attorney       Date                      Notes                    Quantity    Rate          Total

 Expense     BM           08/25/2019 Legal Research: Lexis Nexis                     1.00    $16.95        $16.95

 Expense     BM           08/25/2019 Legal Research: Pacer                           1.00     $3.60         $3.60

 Service     JWK          08/26/2019 Review application for employment for           0.40   $325.00       $130.00
                                     Shel Robinson; review additional emails
                                     regarding timing and process

 Service     JWK          08/26/2019 Review reservation of rights                    0.20   $325.00        $65.00

 Service     JWK          08/27/2019 Review Reply in Support of Motion for           0.50   $325.00       $162.50
                                     Special Meeting Procedures and revised
                                     notice of special meeting; provide input
                                     of organization and management
                                     structure of creditor and the
                                     organization of the parties

 Service     JWK          08/28/2019 Review 2004 Motion; edit and                    0.50   $325.00       $162.50
                                     comments

 Service     JS           08/29/2019 Research revoking voting rights; conf           0.30   $300.00        $90.00
                                     with JWK re same




                                                     Page 1 of 8
     Case 19-10286    Doc 80       Filed 10/03/19 Entered 10/03/19 19:09:14       Desc Main
                                    Document     Page 7 of 15
Service   JWK        08/29/2019 Review issue on disallowing votes by      1.50   $325.00    $487.50
                                those in arrears; review and edit reply
                                brief; email exchange on hearing

Service   DW         08/30/2019 RE: Coogan - obtain copy of deed and      0.90   $125.00    $112.50
                                tax card, prepare and send demand
                                letter. (Owner paid w/i 15 day grace
                                period, fee cannot be added to owner's
                                acct).

Expense   DW         08/30/2019 Postage: RE: Coogan - Charles and         1.00     $0.50      $0.50
                                Kimberly Coogan - Demand letter and
                                statement. (Owner paid w/i 15 day
                                grace period, charge cannot be added
                                to owner's acct).

Service   DW         08/30/2019 RE: Langstaff - obtain copy of deed and   0.90   $125.00    $112.50
                                tax card, prepare and send 15 day
                                demand letter.

Expense   DW         08/30/2019 Postage: RE: Langstaff - Lee and Angela   2.00     $0.50      $1.00
                                Langstaff - demand letter and
                                statement (2 addresses).

Service   DW         08/30/2019 RE: Feist - Eugene and Mary Feist -       0.90   $125.00    $112.50
                                obtain copy of deed and tax card,
                                prepare and send demand letter.

Expense   DW         08/30/2019 Postage: RE: Feist - Eugene and Mary      1.00     $0.50      $0.50
                                Feist - Demand letter and statement.

Service   JWK        09/02/2019 Review emails and documents prior to      1.00   $325.00    $325.00
                                hearing; provide input and suggestions

Service   JWK        09/03/2019 Review creditor's orders regarding 2004   0.20   $325.00     $65.00
                                examinations and special meeting

Service   JWK        09/03/2019 Attend hearing on 2004 motions and        5.00   $325.00   $1,625.00
                                special meeting procedures; conference
                                with counsel, board and legal
                                committee regarding judge's
                                announced orders on 2004 motions and
                                special meeting procedures

Service   JWK        09/03/2019 Review notice; draft email to board       0.30   $325.00     $97.50
                                regarding process for special election

Service   DW         09/04/2019 RE: Coogan - prepare and send demand      0.20   $125.00     $25.00
                                letter to 2nd address. (Owner paid w/i
                                15 day grace period, charge cannot be
                                added to owner's acct)

Expense   DW         09/04/2019 Postage: Re: Coogan - Charles and         1.00     $0.50      $0.50
                                Kimberly Coogan - 15 day demand
                                letter and statement (3 address).




                                                Page 2 of 8
     Case 19-10286    Doc 80       Filed 10/03/19 Entered 10/03/19 19:09:14          Desc Main
                                    Document     Page 8 of 15
                                  (owner paid w/i 15 day grace period,
                                  charge cannot be added to owner's
                                  acct).

Service   JWK        09/04/2019 Review emails; review and edit general       0.70   $325.00   $227.50
                                notes; discussion of 2004 depositions

Service   JWK        09/04/2019 Review remainder of 80+ daily emails         1.20   $325.00   $390.00
                                form attorneys and board; revisions to
                                proxy, to letter, and other matters;
                                conference with RED regarding covering
                                2004 exams

Service   JWK        09/04/2019 Conference with Ross and Jack                0.80   $325.00   $260.00
                                regarding 2004 exams; draft proxies;
                                review and edit letter; distribute drafts
                                for review

Service   JWK        09/05/2019 Review and reply to dozens of emails         2.40   $325.00   $780.00
                                regarding 2004 exams, special meeting
                                notice, exam strategy, attorney staffing,
                                pre-meeting discussion and other issues

Service   JWK        09/06/2019 Review and reply to 30 emails from           0.50   $325.00   $162.50
                                directors and co=counsel regarding
                                special election, 2004 exams, 341
                                meeting, condo cure and other matters

Service   JWK        09/08/2019 Review emails from client; draft letter to   1.60   $325.00   $520.00
                                fairway oaks re IPM; draft letter to
                                Nationwide regarding 2004 exam

Service   JWK        09/08/2019 Preparing Interim Fee Application            0.30   $325.00    $97.50

Service   JWK        09/09/2019 Extended client conference with              1.50   $325.00   $487.50
                                Charlotte counsel and board members
                                to discuss 2004 exams and provide
                                counsel

Service   RED        09/09/2019 Discussion and research to prepare for       2.40   $350.00   $840.00
                                defense of Rule 2004 planning and
                                representation of Joanne Waggoner;

Service   JWK        09/09/2019 Complete affidavit of billing; exchange      0.30   $325.00    $97.50
                                emails on exhibit A

Service   JWK        09/09/2019 Review message left by IPM; email            0.30   $325.00    $97.50
                                discussion on necessary response

Service   JWK        09/09/2019 Email exchange with co-counsel and           0.20   $325.00    $65.00
                                directors regarding assessment owed by
                                Cornblum on Lot 105

Service   JWK        09/09/2019 Email exchange regarding defense of          0.30   $325.00    $97.50
                                2004 exams




                                                 Page 3 of 8
     Case 19-10286    Doc 80       Filed 10/03/19 Entered 10/03/19 19:09:14          Desc Main
                                    Document     Page 9 of 15
Service   JWK        09/09/2019 Send letters to Nationwide and to Ed         0.20   $325.00    $65.00
                                Hay for IPM

Service   LJ         09/10/2019 Email from Mr. Kilbourne; mail letter to     1.30   $125.00   $162.50
                                Mr. Hay, Mr. Collins, Mr. Baer and Mr.
                                Miller; copy and update client file;
                                review file; review email and documents
                                from JK; review file

Service   JWK        09/10/2019 Telephone conference with new                0.30   $325.00    $97.50
                                attorney regarding coverage suit and
                                Nationwide interest in 2004 Hearings;
                                email to co-counsel regarding issue;
                                email exchange with Shel Robinson

Service   JWK        09/10/2019 Review numerous exchanges regarding          1.20   $325.00   $390.00
                                members with balances; email to RED
                                and co-counsel regarding strategy to
                                handle issue; conference with Red on
                                strategy; email to co-counsel outlining
                                letter to be sent to those in arrears;
                                determined to send notice to all
                                members in arrears greater than 90 days

Expense   LJ         09/10/2019 Postage: Letter regarding Scheduled          5.00     $0.65      $3.25
                                Examinations to P. Collins, J. Miller and
                                R. Fulton; Letter regarding Cornblum
                                communication to R. Baer, E. Hay, J.
                                Miller and R. Fulton

Service   JWK        09/10/2019 Email exchange regarding letter to           0.10   $325.00    $32.50
                                Micheal regarding contact with IPM

Service   DW         09/10/2019 RE: May Trust - Prepare and send 15 day      0.90   $125.00   $112.50
                                demand letter.

Expense   DW         09/10/2019 Postage: RE: May Trust - Lawrence C.         1.00     $0.50      $0.50
                                May, et al - 15 day demand letter and
                                statement.

Service   DW         09/10/2019 Re: Feist - TC with son, Bill Ward,          0.10   $125.00    $12.50
                                parent's deceased, property in estate,
                                would like to convey property in lieu of
                                assessments.

Service   LJ         09/11/2019 Review email regarding Notice of             0.20   $125.00    $25.00
                                Substitution; review file listings with JW

Service   JWK        09/11/2019 Email exchange regarding lots in arrears;    0.20   $325.00    $65.00
                                2004 exams

Service   RED        09/12/2019 Review prior documents; Preparation          0.40   $350.00   $140.00
                                for defense of 2004 examination of
                                Joanne Waggoner;




                                                 Page 4 of 8
     Case 19-10286    Doc 80       Filed 10/03/19 Entered 10/03/19 19:09:14          Desc Main
                                   Document      Page 10 of 15
Service   DW         09/12/2019 Re: Feist - email to Allyson at IPM          0.10   $125.00     $12.50
                                regarding beneficiaries' offer to convey
                                lot in lieu of assessments.

Service   JWK        09/13/2019 Review emails regarding meeting              0.50   $325.00    $162.50
                                procedures; issues with 2004 exams;
                                issues with proxies, exam preparation
                                meeting

Service   JWK        09/15/2019 Review orders; review law and                1.30   $325.00    $422.50
                                procedures; Draft letter of response
                                regarding communication with IPM

Service   JWK        09/15/2019 Email to Gemma Lillian Saluta, new           0.10   $325.00     $32.50
                                counsel in Nationwide coverage suit

Service   JWK        09/16/2019 Email exchanges regarding IPM letter,        0.70   $325.00    $227.50
                                2004 exams, and other matters;
                                telephone conference regarding rough
                                draft transcript; telephone conference
                                with RED and Jack Miller regarding
                                exam; research on 2004 exams;

Service   RED        09/16/2019 Travel to and from Whittier; defend          6.00   $350.00   $2,100.00
                                Rule 2004 Examination of JoAnn
                                Wagonner; Telephone Conference re
                                same

Expense   DW         09/16/2019 Mileage: Mileage reimbursement to          120.00     $0.58     $69.60
                                Robert Dungan for travel on 9/16/19

Service   LJ         09/17/2019 Prepare mail for Mr. Hay and Mr.             0.10   $125.00     $12.50
                                Cornblum; copy, scan and update client
                                file

Service   JWK        09/17/2019 Review transcript from Joann's 2004          2.10   $325.00    $682.50
                                exam; prepare from Paul DeCarlo's
                                exam

Service   JWK        09/17/2019 Travel to/from Whittier; defend Paul         7.10   $325.00   $2,307.50
                                DeCarlo's 2004 exam; conference with
                                Paul Decalro; telephone conference
                                with RED; telephone conference with
                                Jack Miller; email exchange with Mike
                                Hill regarding Thursday's 2004 exam

Expense   JWK        09/17/2019 Mileage: Mileage for travel to Whittier    120.00     $0.58     $69.60
                                for 2004 Exam

Service   JWK        09/18/2019 conference with Peter Evans regarding        0.90   $325.00    $292.50
                                2004 exam

Service   JWK        09/18/2019 Conference with RED to discuss special       0.30   $325.00     $97.50
                                meeting procedures




                                                Page 5 of 8
     Case 19-10286    Doc 80       Filed 10/03/19 Entered 10/03/19 19:09:14          Desc Main
                                   Document      Page 11 of 15
Service   DW         09/18/2019 Re: Coogan - Return call to Coogan, left     0.10   $125.00     $12.50
                                message regarding credit card payment
                                over the phone option available.
                                (Owner paid w/i 15 day grace period,
                                charge cannot be added to owner's
                                acct).

Service   JWK        09/19/2019 Travel to/from Whittier                      2.00   $325.00    $650.00

Service   JWK        09/19/2019 Attend and defend Mike Hill's 2004           2.50   $325.00    $812.50
                                exam

Service   JWK        09/19/2019 Extended telephone conference with           0.70   $325.00    $227.50
                                Jack regarding election procedures;
                                invitation to board meeting

Expense   JWK        09/19/2019 Mileage: Mileage for travel to Whittier    120.00     $0.58     $69.60
                                for 2004 Exam

Service   JWK        09/20/2019 Conference call with the Board               1.00   $325.00    $325.00

Service   JWK        09/20/2019 email exchange with Jack Miller              0.30   $325.00     $97.50
                                regarding exams and special meeting;
                                email exchange with Marshall
                                Cornblum; email to Elizabeth Bringham

Service   DW         09/23/2019 Re: Coogan - Prepare Transmittal Memo        0.10   $125.00     $12.50
                                to send with trust payment (owner paid
                                w/i 15 day grace period, owner not
                                responsible for fees and costs).

Expense   DW         09/23/2019 Postage: SMCC/IPM - Transmittal              1.00     $0.50      $0.50
                                Memo and Trust Check

Service   JWK        09/23/2019 Travel to/from Whittier; attend Peter        8.10   $325.00   $2,632.50
                                Evans exam; conference after exam to
                                discuss special meetingnpricedures

Expense   JWK        09/23/2019 Mileage: Mileage for travel to Whittier    120.00     $0.58     $69.60
                                for 2004 Exam

Service   JWK        09/24/2019 Travel to/ from Whittier Community           5.20   $325.00   $1,690.00
                                Building; attend meeting to review
                                proxies; attend and advise board during
                                special meeting of the association;
                                conference with Marshall Cornblum
                                regarding the Vergo exam

Service   JWK        09/24/2019 Emails with IPM; review IPM proxy            0.30   $325.00     $97.50
                                information

Expense   JWK        09/24/2019 Mileage: Mileage for travel to Whittier    120.00     $0.58     $69.60
                                for Special meeting of the members




                                                Page 6 of 8
      Case 19-10286    Doc 80       Filed 10/03/19 Entered 10/03/19 19:09:14                        Desc Main
                                    Document      Page 12 of 15
Service         JWK   09/25/2019 Review email from Joann Waggoner                    1.20      $325.00      $390.00
                                 resigning as secretary; email request
                                 from Joann asking for explicit
                                 resignation from the board; review and
                                 respond to email from Jack Miller;
                                 review declaration, bylaws and statute
                                 to provide guidance to the board in
                                 face of the resignation; review and reply
                                 to email from Melanie Hudson of IPM
                                 regarding status of the Board; email to
                                 board regarding authority; re-send
                                 emails to Shirley Schubert; review email
                                 from Allyson Mulkey regarding election
                                 of officers

Expense         BM    09/25/2019 Transcript: Huesby transcript of Paul               1.00      $776.50      $776.50
                                 DeCarlo



Time Keeper                             Position                   Quantity          Rate                Total

Robert Dungan                Attorney                                          8.8      $350.00            $3,080.00

James Kilbourne              Attorney                                         56.0      $325.00          $18,200.00

Jeffrey Stahl                Attorney                                          0.3      $300.00              $90.00

Lynndayle Jones              Non-Attorney                                      1.6      $125.00             $200.00

Dorinda Watford              Non-Attorney                                      4.2      $125.00             $525.00

                                                                                            Total        $23,246.80




Detailed Statement of Account

Other Invoices

    Invoice Number         Due On             Amount Due                Payments Received             Balance Due

20973                    09/28/2019                    $4,928.54                            $0.00          $4,928.54


Current Invoice

    Invoice Number         Due On             Amount Due                Payments Received             Balance Due

21450                    10/30/2019                   $23,246.80                            $0.00         $23,246.80




                                                   Page 7 of 8
      Case 19-10286            Doc 80       Filed 10/03/19 Entered 10/03/19 19:09:14                         Desc Main
                                            Document      Page 13 of 15
                                                                                   Outstanding Balance             $28,175.34

                                                                             Total Amount Outstanding              $28,175.34




 First Citizens IOLTA Trust

    Date       Type      Notes                     Matter                   Receipts        Payments              Balance

 09/18/2019            Account      SMOKY MOUNTAIN COUNTRY                                       $1,709.10            $1,709.10
                       payment      CLUB POA./Post Bankruptcy work
                                    (leave granted 8/9/2019; Doc
                                    34)-01749

 09/19/2019            Coogan       SMOKY MOUNTAIN COUNTRY                  $1,709.10                                     $0.00
                       collection   CLUB POA./Post Bankruptcy work
                                    (leave granted 8/9/2019; Doc
                                    34)-01749

                                                 First Citizens IOLTA Trust Balance                 $0.00




                   PLEASE NOTE OUR NEW ADDRESS: 20 Town Mountain Road, Asheville, NC 28801

Attorneys: DJA Derek Allen; JS Jeff Stahl; JWK James W. Kilbourne, Jr.; RED Robert E. Dungan; BC Bo Carpenter; EF Ed Flowers;
MF Megan Farley; CS Carolyn Small. Paralegals: JW Jeanne Warner; DW Dorinda Watford; LJ Lynndayle Jones; MY Mac Young

On November 1, 2019, we will be increasing Jeff Stahl's billing rate to $325 per hour, Megan Farley's billing rate to $275.00 and
                                          Dorinda's billing rate to $150 per hour.



              A Finance Charge of 1.5% per month will be assessed on all accounts past due more than 30 days.

                 We accept Mastercard, Visa, Discover and American Express. Please click on the link to pay
                                     online https://www.dunganlaw.com/payment
                           To ensure proper credit, please include account number on checks.
                                    For Tax purposes, our EIN number is XX-XXXXXXX

                                 Please make all amounts payable to: Allen Stahl + Kilbourne




                                                            Page 8 of 8
    Case 19-10286      Doc 80      Filed 10/03/19 Entered 10/03/19 19:09:14               Desc Main
                                   Document      Page 14 of 15



                     UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              Asheville Division

    IN RE:

    SMOKY MOUNTAIN COUNTRY                              Chapter 11
    CLUB PROPERTY OWNERS’
    ASSOCIATION, INC.                                   Case No. 19-10286

         Debtor.1

                       NOTICE OF OPPORTUNITY FOR HEARING

       NOTICE IS HEREBY GIVEN that Smoky Mountain Country Club Property
Owners’ Association, Inc. has filed the Second Application of Dungan, Kilbourne &
Stahl, P.A. for Allowance of Compensation and Reimbursement of Expenses for the
Period from August 26, 2019 through September 25, 2019 (the “Second Application”)

      If a copy of the Second Application is not included with this Notice, a copy may
be viewed at the Court’s website, www.ncwb.uscourts.gov under the Debtors’ names
and case number or you may request in writing a copy from the undersigned party.

    YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE
PAPERS CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU
HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN
ATTORNEY, YOU MAY WISH TO CONSULT ONE.)

     IF YOU DO NOT WANT THE COURT TO GRANT THE RELIEF
REQUESTED IN THE APPLICATION, OR IF YOU WANT THE COURT TO
CONSIDER YOUR VIEWS ON THE APPLICATION, THEN ON OR BEFORE
FRIDAY, OCTOBER 18, 2019 AT 4:00 P.M. EDT YOU MUST:

        (1) A. File with the Bankruptcy Court a written objection at:
               Clerk, United States Bankruptcy Court
               401 W. Trade Street
               Charlotte, North Carolina 28202

        B.      If you have your attorney file a written objection then the objection
                should be filed with the Bankruptcy Court by electronic means through


1
 Debtor is the following entity (the last four digits of its employer identification number follow in
parentheses): Smoky Mountain Country Club Property Owners’ Association, Inc., (1897). The
Debtor’s address is 2602 Hendersonville Road, Arden, NC, 28704.

                                                    1
 Case 19-10286     Doc 80   Filed 10/03/19 Entered 10/03/19 19:09:14     Desc Main
                            Document      Page 15 of 15



             the Court’s website, www.ncwb.uscourts.gov under            the   jointly
             administered name and case number shown above.

      (2) You must also serve a copy of such request to the parties shown below and
any other parties as required by law or orders of the Court on or before the date
described above:

             James W. Kilbourne, Jr.
             Dungan Kilbourne & Stahl
             20 Town Mountain Road, Suite 100
             Asheville, NC 28801

             Office of Bankruptcy Administrator
             402 W. Trade St., Suite 200
             Charlotte, NC 28202

       (3) Attend the hearing scheduled for October 23, 2019 at 9:30 a.m. EST or as
soon thereafter as the matters can be heard in the Western District of North Carolina,
Asheville Division, 100 Otis Street, Main Courtroom, Asheville, North Carolina. You
should attend this hearing if you file an objection.

       If you or your attorney do not take these steps, the Court may decide that you
do not oppose the relief sought and may enter an Order granting the relief requested.
If no objections are timely filed and served, the court may rule on the Applications
without a hearing. No further notice of that hearing will be given.

      This the 3rd day of October, 2019.

                                       DUNGAN, KILBOURNE & STAHL, P.A.
                                       ALLEN STAHL & KILBOURNE

                                       By:     /s/ James W. Kilbourne, Jr.
                                               James W. Kilbourne, Jr.
                                               N.C. State Bar No. 24354
                                               20 Town Mountain Road, Suite 100
                                               Asheville, NC 28801
                                               (828) 254-4778

                                               Special Counsel to the Debtor




                                           2
